 1   Gary R. Stickell (AZ Bar #007512)
     301 E. Bethany Home Road, Suite B100
 2   Phoenix, Arizona 85012
     (602) 266-2622
 3   Fax: (480) 287-9607
     Email: gstickell@garystickell.net
 4   Attorney for Debtor

 5
 6                        IN THE UNITED STATES BANKRUPTCY COURT

 7                                 FOR THE DISTRICT OF ARIZONA

 8    In re:                                               Chapter 13 Proceeding
 9    SUSAN SIMPSON,                                       No. 2:20-bk-02088 EPB
10                            Debtor.                      RESPONSE TO NOTICE OF NON-
                                                           COMPLIANCE AND MOTION FOR
11                                                         ENTRY OF ORDER GRANTING STAY
                                                           RELIEF
12
                                                           Re: 5320 E. Thunderbird Hawk Road,
13                                                         Cave Creek, Arizona
14                                                         Hearing Set: Thursday, January 13,
                                                           2021 at 10 a.m.
15
16             Debtor, by and through her attorney, responds to New Horizons’ Notice of Non-
17   Compliance and Motion for Entry of Ordering Granting Stay Relief [Docket #108]. The
18   Court’s minute entry reflects the following regarding Debtor’s post-petition payments
19   outside of the Plan:
20   COURT: The Court notes that the Debtor will send Mr. O'Connor proof of payment the day
     the payment is made in accordance with the plan and agreement with Chase.
21   Mr. Stickell will get confirmation that the December payment to Chase has been made by close
     of business on Wednesday, December 16, 2020.
22
     Debtor acknowledges that she did not provide proof of making her Chase Mortgage
23
     payment to the attorney for New Horizons as required by the Court. Debtor did not
24
     make her December payment to Chase until December 31st. Debtor did not respond to
25
     undersigned inquiries about the December payment made after the hearing before this
26
     Court on December 15th for the reason that she was out of state attending to her Aunt
27
28                                                     1


     Case 2:20-bk-02088-EPB         Doc 112 Filed 01/13/21 Entered 01/13/21 13:04:39                Desc
                                     Main Document    Page 1 of 3
 1   and Uncle were in a car accident. During the time that she was out of state, Ms.

 2   Simpson was also hospitalized. This period was December 7 until December 17. Her

 3   overnight hospital stay was on the 13th of December.

 4          Debtor’s submits to the Attorney for New Horizons and the Attorney for the

 5   Chapter 13 Trustee copies of her payment history with Chase and copies of her online

 6   banking record for January 2021. The banking record reflects the December 31st

 7   payment to Chase and the interim Chapter 13 payment.

 8          Under Debtor’s pending Chapter 13 Plan [Docket # 91], she is making her

 9   monthly payments to Chase Mortgage directly commencing as of September 1, 2020.

10   She has not made the payments for November 2020 and January 2021. Debtor is

11   anticipating the initial funding for a contract between her business and the United

12   States Government in the next few days. She anticipates paying the November and

13   January payments to Chase no later than January 16th. She is prepared to provide

14   immediate proof of payment to Chase as the Court orders.

15          Debtor is current on her payments under her pending Chapter 13 Plan.

16          The contract with her business described above will provide her with regular

17   income sufficient to fund the Chapter 13 Plan going forward and pay Chase as

18   payments come due.

19          Debtor asks the Court to deny the Motion for Relief from the Automatic Stay

20   requested in the matter before the Court under these circumstances. There has been

21   no final agreement to the resolution of the Automatic Stay because the Movant New

22   Horizons is insisting on terms not included in that parties’ exchange of emails settling

23   that Motion. If New Horizons is backing out of the agreement reached by Movant and

24   Debtor, then a final Hearing on the Motion for Relief from the Stay should be reset.

25
26
27
28                                               2


     Case 2:20-bk-02088-EPB      Doc 112 Filed 01/13/21 Entered 01/13/21 13:04:39           Desc
                                  Main Document    Page 2 of 3
 1                 Date: January 13, 2021

 2                                    GARY R. STICKELL,
                                      Attorney At Law, P.C.
 3
                                      By:_ G.R.S. #7512
 4                                        Gary R. Stickell
                                            Attorney for Debtor
 5
 6   Original filed with Clerk
     January 13, 2021
 7
     Copy of the foregoing
 8   e-mailed January 13, 2021, to:

 9   Dean W. O’Connor PLLC
     2942 N 24th Street
10   Suite 114-336
     Phoenix, Az 85016
11   Attorney for New Horizons 401 (K)
     Profit Sharing Plan
12   FBO Brad A. Gilbertson, Trustee

13
     Ross M. Mumme, Esq.
14   Staff Attorney
     Edward J. Maney, Chapter 13 Trustee
15   101 N. 1st Ave., Suite 1775
     Phoenix, AZ 85003
16
     by: G.R.S. #7512
17
18
19
20
21
22
23
24
25
26
27
28                                             3


     Case 2:20-bk-02088-EPB      Doc 112 Filed 01/13/21 Entered 01/13/21 13:04:39   Desc
                                  Main Document    Page 3 of 3
